     Case 2:20-cv-02097-PKH Document 6         Filed 08/03/20 Page 1 of 1 PageID #: 24




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


DAVID RAY EVANS                                                               PETITIONER

v.                           CASE NO. 2:20-CV-2097

DUANE KEES,
U.S. Attorney, Western District                                             RESPONDENT


                                        JUDGMENT

         Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

         IT IS SO ADJUDGED this August 3, 2020.


                                                  /s/P. K. Holmes III
                                                  P.K. HOLMES III
                                                  U.S. DISTRICT JUDGE
